Exhibit 10.4

EMPLOYMENT TERMS

FOR

CHIEF OPERATING OFFICER

OF METRO PCS (Post-Close)

TOM KEYS

As you know, MetroPCS Communications, Inc. (“Metro”), Deutsche Telekom, AG
(“DT”) and certain other parties have entered into a Business Combination
Agreement (the “BCA”) pursuant to which DT will become the majority stockholder
of Metro and Metro will be renamed “T-Mobile US, Inc.” (or such other name as DT
may determine). For purposes of this offer letter, we refer to the series of
transactions contemplated by the BCA as the “Transaction,” the consummation of
the Transaction as the “Closing” and the entity resulting from the Transaction
as “T-Mobile.”

This offer letter confirms our understanding and agreement about your role and
compensation opportunities with MetroPCS Texas, LLC (“Metro Texas”) following
the Closing. Metro Texas will be a wholly-owned subsidiary of T-Mobile
immediately following the Closing. DT will use its reasonable best efforts to
cause the terms of this offer letter to be approved as soon as practicable
following the Closing by T-Mobile’s compensation committee or board (referred to
in this letter as the “Compensation Committee”). The terms of this offer letter
are conditioned on such approval. In addition, this offer letter is conditioned
on the Closing. If the Closing does not occur, this offer letter will be
automatically canceled and void.

 

Position:    Chief Operating Officer, Metro PCS Start Date:    The Closing
(Expected 1H 2013) Location:    Lakeside Boulevard, Richardson, TX 75082 Salary:
   This position is an exempt salaried position, paid on a bi-weekly rate of
$25,769. Your annualized gross base compensation is estimated at $670,000.00
based on 26 pay periods per year. Twelve months following the Transaction, your
annual base compensation will increase to $700,000. Short Term Incentive:    For
2013, you will, subject to the approval of the Compensation Committee, be
eligible to receive a pro rata share of an annual bonus under T-Mobile’s Legacy
Annual Bonus Plan equal to the greater of (a) 100% of your “eligible earnings”
(as that term is defined by the plan, which generally includes base pay, paid
time off, and holidays earned during the relevant performance period) or (b) the
actual bonus earned by you based on the goals applicable to you under the plan
for 2013. Additional information regarding bonus eligibility and other terms and
conditions of the bonus plan are set forth in the plan, including provisions
regarding the time and form of payment and such other terms as necessary to
cause the bonus payments under the plan to satisfy (or to be exempt from) the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).    Following 2013, you will participate in T-Mobile’s annual
incentive compensation plan as established by the Compensation Committee. For
2014, your target annual incentive award will be 100% of your eligible earnings
subject to the approval of the Compensation Committee.



--------------------------------------------------------------------------------

     Thereafter, your target award level will be as determined by the
Compensation Committee consistent with
the annual incentive plan generally applicable to T-Mobile’s senior leadership
team. The performance
goals for each year will be established by the Compensation Committee. We
anticipate those goals will
include goals related to both T-Mobile financial and individual performance.

Founder’s

Award:

   If T-Mobile issues Founders stock awards, you will be eligible to receive
such an award, and if such awards are issued, DT will recommend a target value
of your Founder’s Award of $2,000,000 granted in Performance Stock Units; this
is subject to approval by the Compensation Committee. The specific terms and
conditions will be outlined in the applicable plan document and any award
documents once finalized. Long Term Incentive Plan (LTIP):    In 2014, you will
be eligible to participate in the T-Mobile LTIP generally applicable to
T-Mobile’s senior leadership and DT will recommend to the Compensation Committee
that you have a target value of 250% of your annual base Salary and Target Bonus
(Total Target Cash) and a vesting period of three years, as set forth in the
LTIP and applicable award documents issued to similarly situated members of
T-Mobile’s senior leadership team; this is subject to approval by the
Compensation Committee. The specific terms and conditions will be outlined in
the applicable plan document and any award documents once finalized.    For
2013, after you commence employment at T-Mobile, you will be eligible to
participate in T-Mobile’s Legacy LTIP (which includes vesting over a three year
period, as set forth in the LTIP and applicable award documents issued to
similarly situated members of T-Mobile’s senior leadership team) with a target
value of $2,000,000 subject to approval by the Compensation Committee. The
specific terms and conditions are set forth in the applicable plan document and
as will be contained in any award documents which you will receive following the
Closing.

Payments

At the Closing:

   Assuming Closing in 2013, your equity awards outstanding at the Closing :
will vest and be treated according to their terms and the terms and conditions
of the BCA and Section 4 of the Change in Control Agreement, dated effective as
of May 12, 2011, by and between you and Metro, as amended (the “CIC Agreement”).
Your 2013 annual cash performance award will also vest (at target) and be paid
at the Closing. Severance Protection:    Subject to Compensation Committee
approval, you will be eligible for severance as follows:    (a) Subject to
paragraphs (b) and (c) below, coverage under T-Mobile’s severance policy, which
is expected, upon a qualifying termination, to provide the following benefit at
your level: (i) two times an amount equal to the sum of the then effective
annual base salary plus the ‘ target” Annual Bonus, (ii) accrued and unpaid
Annual Base Salary, (iii) prorated and unpaid Short Term Incentive, (iv) all
accrued and unused PTO, and (v) 12 months of medical and dental insurance
benefits subject, except with respect to elements (ii) and (iv), to your signing
a release as set forth in the applicable plan document.



--------------------------------------------------------------------------------

   (b) For the period of 21 months following the Closing, upon voluntary
termination with at least 90 days notice, upon signing and delivering to
T-Mobile a release of all claims agains T-Mobile and Metro Texas in a form
mutually agreed by you and T-Mobile not later than 60 days following your
termination, you shall be entitled to (i) two times an amount equal to the sum
of your Metro annual base salary plus “target” Annual Bonus effective
immediately prior to Closing, (ii) a payment at target (100%) for your 2013
Metro annual cash incentive award as defined by the CIC Agreement prorated by
the number of days in 2013 prior to the Closing, and (iii) 24 months of medical
and dental insurance coverage for you and your dependants on the same terms and
conditions as existed immediately before termination and provided in the manner
described in Section 3(a)(iii) of the CIC Agreement and Attachment A. The
release described above will be provided to you by T-Mobile within 10 days
following your termination of employment. The payments identified in clauses
(i) and (ii) above are payable in a lump sum on the 60th day following your
termination date subject to the provisions of Attachment A. DT recognizes that
due to changes in your job responsibilities after the Closing, you would be
deemed to have “good reason” that would allow you to resign and receive benefits
under the CIC Agreement. This provision is included in recognition thereof. In
addition, you shall be entitled to the following: (i) accrued and unpaid salary
as of the date of termination; (ii) reimbursement of all expenses reasonably and
necessarily incurred in accordance with T-Mobile policy; and (iii) any accrued
but unused paid time off.    (c) Following the Closing, if you are involuntary
terminated for any reason other than a Change in Control of T-Mobile (other than
the Transaction) you shall have the right to receive the benefits described in
paragraph (a) unless T-Mobile or Metro Texas has “Cause” to terminate you.
“Cause” shall be as defined in Attachment “B”.    (d) Following the Closing, if
you are involuntary terminated as a result of a Change in Control (other than
the Transaction) of T-Mobile, you shall be eligible for severance benefits under
such change in control plan as T- Mobile shall institute for executives at your
level as approved by the Compensation Committee. DT will recommend that these
severance benefits would include (i) two times an amount equal to the sum of the
then effective annual base salary plus the “target” Annual Bonus, (ii) an equity
incentive payout, if any, as may be set forth in the applicable
change-in-control plan; (iii) a payment at target (100%) for the short-term
incentive plan bonus award granted for the year in which the Change in Control
occurs prorated based on the date of the Change in Control as set forth in the
plan; and (iv) 12 months of COBRA benefits. The specific terms and conditions
will be outlined in the final plan document and it is expected that under such
terms and conditions the payments and benefits would be provided in a manner to
be exempt from the application of Section 409A of the Code.    The above
provisions (a), (b), (c) and (d) are mutually exclusive. If you become entitled
to payments and benefits under paragraphs (a), (b), (c) or (d) of this section,
you will not be entitled to payments or benefits under any other paragraph of
this section.



--------------------------------------------------------------------------------

   (e) Pursuant to Section 6(p) of the CIC Agreement (reproduced as Attachment
“C”), you are currently subject to a potential cutback of severance and other
payments or benefits to the extent necessary to avoid “golden parachute” excise
taxes under Sections 280G and 4999 of the Code. You shall remain subject to such
cutback requirements based on the Transaction which will apply to the payments
and benefits under this offer letter (to the extent treated as parachute
payments with respect to the Transaction) as well as any other payments and
benefits that you may receive in connection with the Transaction, to the same
extent and under same terms and conditions as applicable under Section 6(p) of
the CIC Agreement (even though the CIC Agreement is otherwise being superceded
in its entirety by this offer letter as provided in paragraph (f) below).    (f)
Upon the Closing or such later date that the Compensation Committee approves the
terms and conditions of this offer letter and adopts the severance protection
benefits and other benefits described in this offer letter, the CIC Agreement
will be superceded in its entirety by this offer letter and have no further
force or effect, and you will not be entitled to any payments or benefits
thereunder, except for the benefits and amounts payable to you at the Closing
and subject to the terms and conditions set forth in this offer letter. Until
the applicable date described in the preceding sentence, the CIC Agreement will
remain in full force and effect, except to the extent the restrictive covenants
contained in the CIC Agreement would conflict with the T-Mobile Reistrictive
Covenant and Confidentiality Agreement following your execution thereof. The
severance payments and benefits described above are in lieu of any other
severance payments or benefits you might otherwise be entitled to under any
other plan or agreement, other than in connection with the benefit plans in
which you participate described under “Benefits” below. Benefits:    You will
remain on Metro Texas Benefits until such time as you are on the T- Mobile
payroll. Service Credit:    With respect to all existing, modified and newly
adopted benefit plans (including without limitation vacation, severance and paid
time off plans), you will receive service credit based on your original hire
date (April 18, 2005) for all purposes (including without limitation
eligibility, vesting and benefit levels). Indemnity:    You will receive
indemnification coverage under the T-Mobile Certificate of Incorporation and
Bylaws as in effect from time to time. DT will recommend to the Board of
Directors of T-Mobile that indemnification coverage and D&O coverage will be at
least equivalent to that provided by Metro immediately before the Closing
(whether by charter, bylaws or contract).



--------------------------------------------------------------------------------

Restrictive Covenant and Confidentiality Agreement:    Upon Closing, you will
enter into a T-Mobile Restrictive Covenant and Confidentiality Agreement and
will be released from your existing MetroPCS restricted covenant and
confidentiality agreement. This Agreement includes covenants regarding
protection of confidential information, a non-compete and certain other
restrictive covenants regarding solicitation of employees or customers with a
one-year post employment tail. Section 409(A)    See Attachment A

If the terms of this offer letter are acceptable, please confirm your acceptance
below.

We are looking forward to closing the pending Transaction and you joining
T-Mobile in this key leadership role.

Sincerely,

on behalf of Deutsche Telekom AG

 

Timotheus Höttges  

/s/ Timotheus Höttges

  January 24, 2013

 

Kyra Orth  

/s/ Kyra Orth

  January 24, 2013

AGREED as of the date below:

 

/s/ Tom Keys

  January 25, 2013

Tom Keys

 



--------------------------------------------------------------------------------

ATTACHMENT A

Compliance with Section 409A

It is intended that this offer letter comply with the provisions of Section 409A
of the Code and the Treasury regulations relating thereto, or satisfy the
requirements for an exemption to Section 409A of the Code, in each case to the
extent applicable to this offer letter and, accordingly, to the maximum extent
permitted, this offer letter shall be interpreted and be administered in a
manner to be in compliance therewith. Notwithstanding anything contained herein
to the contrary, to the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A, you shall not be considered to have
terminated employment for purposes of this offer letter, and no payment shall be
due to you under this offer letter that provides for payment in connection with
your termination of employment, unless such termination constitutes your
“separation from service” as such term is defined in Treasury Regulation
Section 1.409A-1(h) and any successor provision thereto (“Separation from
Service”). Any payments that qualify for the “short-term deferral” exception
from Section 409A of the Code as described in Treasury Regulation
Section 1.409A-1(b)(4) will be paid under such exception. For purposes of
Section 409A of the Code (including, without limitation, for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(iii) and the application of the
short-term deferral exception), each payment under this offer letter will be
treated as a separate payment. Notwithstanding anything to the contrary in this
offer letter (whether under this offer letter or otherwise), to the extent
delayed commencement of any portion of the payments to be made to you upon your
Separation from Service is required to avoid a prohibited payment under
Section 409A(a)(2)(B)(i) of the Code, such portion of the payments shall be
delayed and paid on the first business day after the earlier of (i) the date
that is six (6) months following such Separation from Service or (ii) your
death. Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, amounts reimbursable to you under this offer letter shall be paid
to you on or before the last day of the year following the year in which the
expense was incurred and the amount of expenses eligible for reimbursement (and
in-kind benefits provided to you) during any one year may not affect amounts
reimbursable or provided in any subsequent year and may not be liquidated or
exchanged for any other benefit. To the extent any post-employment benefits
relating to health coverage provided for under this offer letter would cause you
to be taxable on the health reimbursements under Section 105 of the Code or
under any other provision of the Code, the full cost of such coverage (based on
the applicable COBRA rates) will be imputed as part of your income and reported
on Form W-2 for the applicable period, if such action would cause you to not be
taxable on the health reimbursements you receive as a result of such coverage.



--------------------------------------------------------------------------------

ATTACHMENT B

 

  1. “Cause” shall be defined as any one of the following: (i) Employee’s gross
neglect or willful material breach of Employee’s principal employment
responsibilities or duties or of Employer’s applicable codes of conduct and
policies, (ii) a final judicial adjudication that Employee is guilty of any
felony (other than a law, rule or regulation relating to a traffic violation or
other similar offense that has no material adverse effect on Metro Texas or
T-Mobile), (iii) Employee’s breach of any non-competition or confidentiality
covenant between Employee and T-Mobile, or (iv) fraudulent conduct in the course
of Employee’s employment with Metro PCS or T-Mobile as determined by a court of
competent jurisdiction.



--------------------------------------------------------------------------------

ATTACHMENT C

Section 6(p) of CIC Agreement:

(p) Section 280G Cutback. Notwithstanding any provision of this Agreement to the
contrary, if any amount or benefit to be paid or provided under this Agreement,
together with any payments or benefits payable or to be provided under any other
plan, program, arrangement or agreement maintained by the Company or an
Affiliate, would be deemed or considered to be an “excess parachute payment”
(within the meaning of section 280G of the Code, or any successor provision
thereto) but for the application of this sentence, then the payments and
benefits to be paid or provided under this Agreement will be reduced to the
minimum extent necessary (but in no event to less than zero) so that no portion
of any such payment or benefit, as so reduced, constitutes or would constitute
an excess parachute payment. Whether requested by the Employee or the Company,
the determination of whether any reduction in such payments or benefits to be
provided under this Agreement or otherwise is required pursuant to the preceding
sentence (and the assumptions utilized to make such determination) will be made
at the expense of the Company by the Company’s independent accountants, whose
judgment shall be conclusive, final and binding. In the event that any payment
or benefit intended to be provided under this Agreement is required to be
reduced pursuant to this Section 6(p), the Company will determine the order in
which such reduction in payments and/or benefits will be made.